In related support proceedings pursuant to Family Court Act *843article 4, the husband appeals, as limited by his brief, from so much of an order of the Family Court, Dutchess County (Sammarco, J.), dated June 29, 2009, as denied his objections to so much of an order of the same court (Kaufman, S.M.), entered April 17, 2009, as granted, after a hearing, that branch of the wife’s petition which was for spousal support.
Ordered that the order is affirmed insofar as appealed from, with costs.
Pursuant to Family Court Act § 412, “[a] married person is chargeable with the support of his or her spouse and, if possessed of sufficient means or able to earn such means, may be required to pay for his or her support a fair and reasonable sum, as the court may determine, having due regard to the circumstances of the respective parties.” The determination of a spouse’s support obligation depends on the particular circumstances of the case, including each spouse’s financial means, each spouse’s need to have money to live on after payments are made, the duration of the marriage, and each spouse’s ability to be self-supporting (see Matter of Christian v Christian, 5 AD3d 765 [2004]; Matter of Brandt v Brandt, 205 AD2d 767, 768 [1994]; Polite v Polite, 127 AD2d 465, 467 [1987]). Under the circumstances presented here, we perceive no basis to disturb the Family Court’s determination. Skelos, J.P., Dickerson, Austin and Cohen, JJ., concur.